El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El día 23 de octubre de 1912, la recurrente en este caso, Tomasa Cortijo, confesó adeudar a Ramón Yaldés Cobián, la suma de $500 que le babía facilitado en calidad de prés-tamo, obligándose a devolver dicha suma con intereses a razón del 10 por ciento anual, el día 13 de octubre de 1913, y a la seguridad de esta obligación' la referida Tomasa Cor-tijo constituyó hipoteca voluntaria sobre un predio de te-rreno de tres cuerdas, radicado en el barrio de Santurce, cuya descripción aparece de la escritura que en dicha fecha se otorgó.
En 22 de octubre de 1913, Ramón Valdés en concepto de apoderado de su padre Ramón Yaldés Cobián, declaró que había recibido de Tomasa Cortijo los $500 que habían sido garantizados por la hipoteca de referencia y en su virtud dicho apoderado dió carta de pago y canceló totalmente o trató de cancelar, la hipoteca que respondía de la deuda.
Al ser presentada esta escritura en el registro de la pro-piedad fué denegada su inscripción por la razón aducida de que el crédito hipotecario que se trataba de cancelar per-tenecía a la sociedad conyugal que existía entre Don Ramón Yaldés Cobián y su esposa Encarnación Cobián y Romeu y porque ésta no había prestado su consentimiento para hacer dicha cancelación, habiéndose tomado anotación preventiva en el registro por el término de 120 pilas.
Con el fin de subsanar el error aludido en la nota del registrador, Encarnación Cobián, que entonces era viuda de Ramón Yaldés Cobián, ratificó o intentó ratificar en 2 de mayo de 1914, ante el mismo notario, el documento cuya inscripción fué denegada. En el documento últimamente referido se hacía constar que dicha Encarnación Cobián en unión de .su hijo Ramón Yaldés Jr., entonces apoderado de su padre, recibieron de Tomasa Cortijo los $500 garanti-zados por la hipoteca constituida sobre la finca de referencia y que en su consecuencia dicha Encarnación Cobián otorgaba *492a favor de Tomasa Cortijo la más solemne y eficaz carta de pago; qne declaraba totalmente cancelada la hipoteca y de-seaba que se cancelara la inscripción qne de la misma se hizo en el registro de la propiedad.
Al presentarse en el registro de la propiedad esta escri-tura con la que se pretendía hacer la ratificación, el regis-trador denegó su inscripción por el fundamento de que, siendo enteramente nula la cancelación verificada por el apoderado Bamón Yaldés, nadie sino los herederos de Bamón Yaldés podían otorgar carta de pago o cancelación, y que la viuda Encarnación Cobián no podía otorgar dicha carta de pago o cancelación.
Estamos de acuerdo en que la escritura que fue prime-ramente otorgada por Bamón Valdés Jr., como apoderado de su padre era insuficiente para los efectos del registro, pues en ella no se hacía constar el consentimiento de la esposa de Bamón Yaldés Cobián, pero no podémos convenir con el registrador al expresar que dicha escritura era completa-mente nula y que no podía ser ratificada. La escritura,' en lo que hacía referencia a Bamón Yaldés Cobián era eficaz para impedir que él o sus herederos promovieran ninguna cuestión en cuanto al pago. Verdaderamente que podría sur-gir la duda de si por el hecho de haber recibido Bamón Yal-dés Cobián los $500 de Tomasa Cortijo como administrador de la sociedad conyugal no tenía derecho a otorgar la carta de pago y cancelación, pero no es necesario que resolvamos esa cuestión. Como quiera que esto sea somos de opinión de que los actos ejecutados por Bamón. Valdés obligaban a él y a sus herederos como cuestión de hecho, y por tanto que la escritura no era enteramente nula y que el defecto que contenía quedó subsanado por la presentación hecha por su viuda entonces, de la escritura de carta de-pago y can-celación cuya inscripción fué posteriormente denegada. La jurisprudencia de este tribunal está en harmonía con este criterio.
*493En el caso de Ledesma et al. v. Agrait et al., 19 D. P. R., 566, los hechos fueron que Silvestre Iglesias como apode: rado de Salvador Ledesma y además en su carácter de apo-derado de su esposa había otorgado una escritura de venta traspasando a su esposa la participación principal que él tenía en cierta casa. Después de dicha venta Ledesma escri-bió a Iglesias aprobando la transacción. La venta fué impug-nada por ser absolutamente nula de acuerdo con el artículo 1362 del Código Civil, puesto que no podía un mandatario adquirir bienes de su principal. La corte resolvió que si el contrato contiene todos los requisitos que se determinan en el artículo 1228 del Código Civil, no es necesariamente nulo a no ser por razones que no existían en el caso de Le-desma y Agrait y que tampoco existen en el presente caso. La prohibición del artículo 1362 es tan terminante como la del artículo 1328, que prohíbe al esposo enajenar bienes sin el consentimiento de su esposa. El caso de Quiñones v. El Registrador de la Propiedad, 20 D. P. R., 507, fué un caso en el cual se resolvió que el defecto de una escritura otorgada por un tutor sin tener autorización jiidicial expresa, quedó subsanado por la orden de la corte de carácter retroactivo (nunc protunc)■; y en el caso de Caballero et al. v. Pomales et al, 17 D. P. R., 719, se resolvió que la enajenación hecha por el marido sin el consentimiento aparente de la esposa podía quedar subsanada por virtud de una escritura en la que expresara la esposa' que la escritura otorgada por su esposo lo fué con su consentimiento.
Por estas razones y a la luz de los precedentes que cita-mos debe revocarse la nota del registrador.

Revocada la nota recurrida..

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison-